Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that Christopher Todd Adams has complied with all of the conditions for reinstatement following his suspension by this Court, see In the Matter of Adams, 291 Ga. 768 (732 SE2d 446) (2012), it is hereby ordered that Christopher Todd *29Adams be reinstated to the practice of law in the State of Georgia effective April 15, 2014.
Decided April 3, 2014.
Chandler, Britt, Jay, Beck & Zwald, Walter M. Britt, for Adams.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
David S. Lipscomb, amicus curiae.

Reinstated.


All the Justices concur.